  Case 18-25143       Doc 33   Filed 01/10/19 Entered 01/10/19 16:10:14              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-25143
ANSEL G MADOURIE                             )
                                             )               Chapter: 13
                                             )
                                                             Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

          ORDER DISMISSING CASE FOR FAILURE TO MAKE PLAN PAYMENTS

      Having heard the facts presented, it appearing to the court that the debtor has failed to make the
payments required under the terms of the plan.


IT IS THEREFORE ORDERED that this case is dismissed pursuant to Section 1307 (c) (4) for failure
by the debtor to make timely payments as proposed by the plan pursuant to the Section 1326 (a) (1).




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated: January 10, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Tom Vaughn
 Chapter 13 Trustee
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
